This case was considered by the Supreme Court on writ of certiorari. The Supreme Court affirmed the judgment of this court, but based its ruling on a ground different from the one used by this court, and directed that the opinion rendered by this court be so modified as to conform to the views expressed by the Supreme Court in its opinion. The opinion of this court, heretofore rendered in this case (66 Ga. App. 295,  17 S.E.2d, 750), is hereby so amended as to conform to the views of the Supreme Court as expressed in its decision of this case. Southern Railway Co. v. Parker, 194 Ga. 94
(21 S.E.2d 94).
Stephens, P. J., and Sutton,J., concur.
                              JULY 1, 1942. *Page 1